Per Curiam:

Appellants were indicted for and convicted of the crime of burglary in feloniously breaking and entering a certain railroad freight car in the possession and control of the Southern Pacific Company with intent to commit larceny. No briefs have been filed in this case, and, counsel who took the appeal for defendant having failed after notice to appear and argue the case, it was- ordered submitted on the record. Section 484 of the old criminal practice act (Comp. Laws, 4449), which, with some modifications, corresponds to section 449 of the new criminal practice act (Rev. Laws, 7299), provides: "Judgment of affirmance may be granted without argument, if the appellant fail to appear. But judgment of reversal can only be given upon argument, though the respondent fail to appear.”
Error is assigned in the record only as to the refusal of the court to direct a verdict of not guilty and as to the giving of several instructions. Such an examination *308of the record as is justified under the circumstances discloses no apparent prejudicial error. In line with repeated decisions of this court under similar circumstances the judgment should be affirmed. (State v. Myatt, 10 Nev. 163; State v. Chin Wah, 12 Nev. 118.)
It is so ordered.